DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-26 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the turned up portion extends radially outwardly, while substantially contacting with the main portion from the radially outer edge of the inside bead apex rubber to the radially outer edge of the turned up portion”. The term “substantially” in claim 23 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 24 recites “the outside bead apex rubber is disposed on the axially outside of the turned up portion,” which is already required claim 1, line 17.  Delete the identified limitation in claim 24. 
The remaining claims are rejected due to their dependency on a rejected claim applied above.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 17-19, 22-24, 28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP’116 (JP 2017-210116) in view of Matsumoto et al. (US 2017/0274710) and JP’119 (JP 05-058119). 
Regarding claim 1, JP’116 teach a pneumatic tire comprising a tread portion, bead portions, sidewall portions, a carcass, and a belt.  
JP’116 does not disclose a radial distance between a radially outer edge of a turned up portion and a maximum tire cross-section width position is not more than 5% of a cross-sectional height; however, this claim limitation in the tire of JP’116 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 of JP’116 illustrates a radially outer edge of a turned up portion that is sufficiently close to a maximum tire cross-section width position rendering the claimed relationship obvious. 

    PNG
    media_image1.png
    808
    577
    media_image1.png
    Greyscale

In FIG. 1 of JP’116, the claimed inside bead apex rubber reads on reference character 30; the claimed outside bead apex rubber reads on reference character 8; the claimed clinch rubber reads on reference character 22.  The radially outer edge of the outside bead apex rubber 8a is radially outside a radially outer edge of the clinch rubber 22a.  
JP’116 does not disclose a radial dimension of the outside bead apex rubber is 20%-40% of the tire cross-section height; however, this claimed limitation in the tire of JP’116 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 1 of JP’116 illustrates a radial dimension of the outside bead apex 22 that is within the claimed range. 

    PNG
    media_image2.png
    806
    617
    media_image2.png
    Greyscale

JP’116 does not disclose complex elastic modulus values for the inside bead apex, the clinch rubber, and the outside bead apex rubber.  However, Matsumoto et al. teaches a pneumatic tire comprising a bead portion including a bead apex 46 (“an inside bead apex rubber”), a filler 10 (“an outside bead apex rubber”), and a clinch rubber 8.  Matsumoto et al. discloses a complex elastic modulus E*c of the clinch is 10-90 MPa for inhibiting strain and heat generation and obtaining excellent durability and riding comfort ([0072]).  A complex elastic modulus E*f of the filler is 15-75 MPa for inhibiting strain and heat generation and obtaining excellent durability and riding comfort ([0082]).  A complex elastic modulus E*a of the apex is 20-60 MPa for inhibiting strain and heat generation and obtaining excellent durability and riding comfort ([0090]).  The complex elastic modulus of the filler 10 is 70%-125% of the complex elastic modulus of the apex 46 ([0107]).  The complex elastic modulus E*c of the clinch 8 is 70%-125% of the complex elastic modulus E*f of the filler 10 ([0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’116 with the complex elastic modulus relationship of : 
inside bead apex rubber > the clinch rubber > outside bead apex rubber
because Matsumoto teaches the complex elastic modulus of the filler (outside bead apex rubber) is 70%-125% of the complex elastic modulus of apex (inside bead apex rubber) and the complex elastic modulus E*c of the clinch is 70%-125% (up to 125%) of the complex elastic modulus E*f of the filler outside bead apex rubber for the benefits of bead durability, wear resistance, and riding comfort. 
JP’116 is silent to a sidewall reinforcing cord layer; however, JP’119 teaches a pneumatic tire comprising a sidewall reinforcing layer including textile cords embedded in a hard rubber to reduce noise resulting from vibrations (abstract).  The textile cords are inclined at angle of 20-80° with respect to the radial direction (10-70° with respect to the circumferential direction).  FIG. 1 of JP’116 illustrates the radially outer side of the sidewall reinforcing cord layer located radially outside a midpoint in the tire radial direction between the maximum tire cross-section width position and an axially outer edge of the belt.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’116 with a sidewall reinforcing cord layer having:
Reinforcing cord laid at an angle of 70-90° with respect to the tire circumferential direction, 
The radially outer edge of the sidewall reinforcing cord layer positioned radially outside a midpoint in the tire radial direction between the maximum tire cross-section width position and an axially outer edge of the belt, 
The radial distance between the radially outer edge of the sidewall reinforcing cord layer and the axially outer edge of the belt is 5%-35% of the tire cross-sectional height, 
the radially inner edge of the sidewall reinforcing cord layer is spaced radially outwardly apart from the radially outer edge of the outside bead apex rubber, and
the radially inner edge of the sidewall reinforcing cord layer is positioned radially inside the radially outer edge of the turned up portion of the carcass ply, and a radially inner edge portion of the sidewall reinforcing cord layer overlaps with a radially outer edge portion of the turned up portion and is disposed axially outside of the turned up portion 

because JP’119 provides a pneumatic tire with a sidewall reinforcing layer having textile cords are inclined at angle of 20-80° with respect to the radial direction (10-70° with respect to the circumferential direction) for the benefits of reducing noise and FIG. 1 of JP’119 illustrates the radially outer edge of the sidewall reinforcing cord layer positioned radially outside a midpoint in the tire radial direction between the maximum tire cross-section width position (P) and an axially outer edge of the belt (3) and the radially outer edge of the sidewall reinforcing cord layer is spaced apart from the axially outer edge of the belt rendering the claimed range 5%-35% of the tire cross-sectional height obvious absent conclusive evidence of unexpected results/criticality and distance M is within 20% of the section height, preferably 15% of the section height of the tire.  The resulting tire of JP’116 in view of JP’119 would satisfy the last two paragraphs of claim 1 due to the bead portion configuration of JP’116 and distance M teaching of JP’119. 
Regarding claim 4, the resulting tire of JP’116 in view of JP’119 would satisfy the claim due to the location of the maximum width position in the tire of JP’116 and JP’119’s teachings of the radially outer edge of the sidewall reinforcing cord layer being spaced apart from the axially outer edge of the belt and distance M.  
Regarding claim 11, the claimed thickness relationship in the tire of JP’116 would have been obvious to one of ordinary skill in the tire before the effective filing date of the claimed invention since JP’116 teaches a tire size 195/65R15 which has a cross sectional height of 126.75 mm (126.75 mm = 195 x 0.65) and JP’119’s teaching that the thickness of the sidewall reinforcing cord layer is 0.5 to 5 mm. 
Regarding claims 17-19, 28, 30, and 32, the resulting tire of JP’116 in view of JP’119 would satisfy the claims since JP’119 teaches distance M which the distance between the maximum width position P to the radially inner end of the sidewall reinforcing layer is within 20% of the section height and preferably 15% of the section height of the tire. 
Regrading claim 22, JP’116 does not state a radial dimension of the inside bead apex rubber is 5% to 15% of the tire cross-sectional height.  However, this claimed limitation in the tire of JP’116 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’116 teaches a tire size 195/65R15 which has a cross sectional height of 126.75 mm (126.75 mm = 195 x 0.65) and Matsumoto et al. teaches a pneumatic tire comprising a bead apex 46 wherein La = 5-20 mm [0038] and providing known numerical dimensions for a bead apex of a tire yields predictable results.  
For example: 15/126.75 ≈ 0.12 which is 12%
Regarding claim 23, JP’116 teaches only one carcass ply and the turned up portion extending radially outwardly and contacting with the main portion from the radially outer edge of the inside bead apex rubber to the radially outer edge of the turned up portion. 
Regarding claim 24, JP’116 teaches in FIG. 1 the radial dimension of the outside bead apex rubber is larger than the radial dimension of the inside bead apex rubber.  As to the claimed modulus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’116 with the claimed modulus ranges for the inside bead apex rubber and the outside bead apex rubber since Matsumoto et al. teaches a complex elastic modulus E*f of the filler 10 is 15-75 MPa for inhibiting strain and heat generation and obtaining excellent durability and riding comfort ([0082]) and a complex elastic modulus E*a of the apex is 20-60 MPa for inhibiting strain and heat generation and obtaining excellent durability and riding comfort ([0090]).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over JP’116 (JP 2017-210116) in view of Matsumoto et al. (US 2017/0274710) and JP’119 (JP 05-058119), as applied claim 1, as applied to claim 24, and further in view of Miyazaki (US 2014/0206809). 
Regarding claim 25, JP’116 is silent to the complex elastic modulus of a reinforcing rubber of the sidewall reinforcing cord layer; however, Miyazaki teaches a rubber composition for a fiber cord topping used for tires that improves handling stability, fuel economy, adhesion to fiber cords, processability, and tire durability in a balanced manner (abstract).  Miyazaki discloses complex elastic modulus E* values in TABLE 2 which fall within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’116 with the claimed complex elastic modulus for the reinforcing rubber of the sidewall reinforcing cord layer since Miyazaki teaches a rubber composition for fiber cord topping used for tire reinforcements for the benefits of handling stability, fuel economy, adhesion to fiber cords, processability, and tire durability in a balanced manner and discloses complex elastic modulus values which fall within the claimed range. 
Regarding claim 26, the tire of JP’116 having a sidewall reinforcing cord made of organic fiber cords and satisfying the claimed thickness relationship would have been obvious to one of ordinary skill in the tire before the effective filing date of the claimed invention since JP’116 teaches a tire size 195/65R15 which has a cross sectional height of 126.75 mm (126.75 mm = 195 x 0.65) and JP’119’s teaching that the thickness of the sidewall reinforcing cord layer is 0.5 to 5 mm and JP’119 teaches the textile cord may be nylon which is an organic fiber cord.
Allowable Subject Matter
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 29, 31, and 33: the prior art of record fails to render obvious a pneumatic tire satisfying “a distance in the tire radial direction between said radially inner edge of the sidewall reinforcing cord layer and said radially outer edge of the outside bead apex rubber is not less than 5% but not more than 10% of the tire cross section height” including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the grounds of rejection presented in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/30/2022